                                                                 FILED IN OPEN COURT
                                                                   U.S.D.C. Gainesvme


                                                                       MAY 1
                                                                      James i


                        GUIITY PLEA and PLEA AGREEME^A
United States Attorney
Northern District of Georgia




                                UNTTED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF GEORGIA
                                    GAJNESVILLE DIVISION
                                CRIMINAL NO. 2:20-cr-00023-SCJ

      The United States Attorney for the Northern District of Georgia ("the

Government") and Defendant Bruce Thompson enter into this plea agreement as

set forth below in Part W pursuant to Rules ll(c)(l)(A) & (B) of the Federal Rules

of Criminal Procedure. Bruce Thompson/ Defendant/ having received a copy of

the above-numbered Indictment and having been arraigned/ hereby pleads

GUILTY to Count 1.

                                 I, ADMISSION OF GUILT

      1. The Defendant admits that he is pleading guilty because he is in fact guilty

of the crime(s) charged in Count 1.

                       II, AC KNOWL E D GMENT & WAIVER OF RIGHTS

      2. The Defendant understands that by pleading guilty/ he is giving up the

right to plead not guilty and the right to be tried by a jury. At a trial/ the

Defendant would have the right to an attorney/ and if the Defendant could not

afford an attorney/ the Court would appoint one to represent the Defendant at

trial and at every stage of the proceedings. During the trial/ the Defendant would

be presumed innocent and the Government would have the burden of proving

him guilty beyond a reasonable doubt. The Defendant would have the right to

confront and cross-examine the witnesses against him. If the Defendant wished/

he could testify on his own behalf and present evidence in his defense/ and he
could subpoena witnesses to testify on his behalf. If/ however/ the Defendant did

not wish to testify/ that fact could not be used against him/ and the Government

could not compel him to incriminate himself. If the Defendant were found guilty

after a trial/ he would have the right to appeal the conviction.

   3. The Defendant understands that by pleading guilty/ he is giving up all of

these rights and there will not be a trial of any kind.

   4. By pleading guilty/ the Defendant also gives up any and all rights to pursue

any affirmative defenses/ Fourth Amendment or Fifth Amendment claims/ and

other pretrial motions that have been filed or could have been filed.

   5. The Defendant also understands that he ordinarily would have the right to

appeal his sentence and/ under some circumstances/ to attack the conviction and

sentence in post-conviction proceedings. By entering this Plea Agreement/ the

Defendant may be waiving some or all of those rights to appeal and to

collaterally attack his conviction and sentence/ as specified below.

   6. Finally/ the Defendant understands that/ to plead guilty/ he may have to

answer/ under oath/ questions posed to him by the Court concerning the rights

that he is giving up and the facts of this case/ and the Defendant's answers/ if

untrutinful/ may later be used against him in a prosecution for perjury or false

statements.


               III. AC KNOWLEDGMENT OF PENALTIES

   7. The Defendant understands that/ based on his plea of guilty/ he will be

subject to the following maximum and mandatory minimum penalties:
As to Count 1 (General Conspiracy -18 U.S.C. § 371)

          a. Maximum term. of imprisonment: Five years.

          b. Mandatory minimum term of imprisonment: None.

          c. Term of supervised release: One year to three years.

          d. Maximum fine: $250/000.00, due and payable immediately.

          e. Full restitution/ due and payable immediately/ to all victims of the

             offense(s) and relevant conduct.

          f. Mandatory special assessment: $100.00, due and payable

             immediately.

          g. Forfeiture of any and all proceeds from the commission of the

             offense/ any and all property used or intended to be used to facilitate

             the offense/ and any property involved in the offense.

   8. The Defendant understands that/ before imposing sentence in this case/the

Court will be required to consider/ among other factors/ the provisions of the

United States Sentencing Guidelines and that/ under certain circumstances/ the

Court has the discretion to depart from those Guidelines. The Defendant further

understands that the Court may impose a sentence up to and including the

statutory maximum as set forth in the above paragraph and that no one can

predict his exact sentence at this time.
                              IV. PLEA AGREEMENT

   9. The Defendant/ his counsel/ and the Government/ subject to approval by

the Court/ have agreed upon a negotiated plea in this case/ the terms of which are

as follows:


                                Dismissal of Counts

   10. The Government agrees that/ upon the entry of the Judgment and

Commitment Order/ any and all remaining counts in the above-styled case still

pending against the Defendant shall be dismissed pursuant to Standing Order

No. 07-04 of this Court and to Rule 48(a) of the Federal Rules of Criminal

Procedure. The Defendant understands that the Probation Office and the Court

may still consider the conduct underlying such dismissed counts in determining

relevant conduct under the Sentencing Guidelines and a reasonable sentence

under Title 18, United States Code/ Section 3553 (a).

                               No Additional Charges

   11. The United States Attorney for the Northern District of Georgia agrees not

to bring further criminal charges against the Defendant related to the charges to

which he is pleading guilty. The Defendant understands that this provision does

not bar prosecution by any other federal/ state/ or local jurisdiction.


                    Sentencing Guidelines Recommendations


   12. Based upon the evidence currently known to the Government/ the

Government agrees to make the following recommendations and/ or to enter into

the following stipulations.
                           Acceptance of Responsibility

   13. The Government will recommend that the Defendant receive an offense

level adjustment for acceptance of responsibility/ pursuant to Section 3E1.1/ to

the maximum extent authorized by the guideline. However/ the Government will

not be required to recommend acceptance of responsibility if/ after entering this

Plea Agreement/ the Defendant engages in conduct inconsistent with accepting

responsibility. Thus/ by way of example only/ should the Defendant falsely deny

or falsely attempt to minimize the Defendants involvement in relevant offense

conduct/ give conflicting statements about the Defendant's involvement/ fail to

pay the special assessment/ fail to meet any of the obligations set forth in the

Financial Cooperation Provisions set forth below/ or participate in additional

criminal conduct/ including unlawful personal use of a controlled substance/ the

Government will not be required to recommend acceptance of responsibility.


               Right to Answer Questions, Correct Misstatements,
                           and IMake Recommendations


   14. The parties reserve the right to inform the Court and the Probation Office

of all facts and circumstances regarding the Defendant and this case/ and to

respond to any questions from the Court and the Probation Office and to any

misstatements of fact or law. Except as expressly stated elsewhere in this Plea

Agreement/ the parties also reserve the right to make recommendations

regarding application of the Sentencing Guidelines. The parties understand/

acknowledge/ and agree that there are no agreements between the parties with

respect to any Sentencing Guidelines issues other than those specifically listed.
                        Right to Modify Recommendations

   15. With regard to the Government's recommendation as to any specific

application of the Sentencing Guidelines as set forth elsewhere in this Plea

Agreement/ the Defendant understands and agrees that/ should the Government

obtain or receive additional evidence concerning the facts underlying any such

recommendation/ the Government will bring that evidence to the attention of the

Court and the Probation Office. In addition/ if the additional evidence is

sufficient to support a finding of a different application of the Guidelines/ the

Government will not be bound to make the recommendation set forth elsewhere

in this Plea Agreement/ and the failure to do so -will not constitute a violation of

this Plea Agreement.


                           Sentencing Recommendations

Specific Sentence Recommendation


   16. Unless the Defendant engages in conduct inconsistent with accepting

responsibility/ as described more fully in paragraph 13, the parties stipulate and

agree to recommend that a sentence at the low-end of the adjusted guideline

range would be reasonable under the factors set forth in Title 18, United States

Code/ Section 3553(a). Also/ to best effectuate the parties' intent that the

Defendant be given credit for time served in custody since the date of his arrest

for the actions underlying the offense charged in this case on June 1, 2020, the

parties stipulate and agree to recommend a time-ser^ed sentence.
Fine - No Recommendation as to Amount

   17. The Government agrees to make no specific recommendation as to the

amount of the fine to be imposed on the Defendant within the applicable

guideline range.

Restitution

   18. The Defendant agrees to pay $3/678.17 as restitution/ jointly and severally

with any co-defendants/ plus applicable interest/ to the Clerk of Court for

distribution to the following victims of the offense(s) to which he is pleading

guilty and all relevant conduct/ including/ but not limited to/ any counts

dismissed as a result of this Plea Agreement:



     Gainesville Police Department $3/678.17


Forfeiture


   19. The Defendant acknowledges that each asset listed below is subject to

forfeiture pursuant to 18 U.S.C. § 982(a) and agrees that he shall immediately

forfeit to the United States any property used or intended to be used to facilitate

and property involved in the commission of the offense(s) in Count(s) I/

including/ but not limited to/ the following:

          a. Any explosives or explosive devices used or intended to be used in

              the offense.

   20. The Defendant waives and abandons all right/ title/ and interest in all of

the property listed above (referred to hereafter/ collectively/ as the Subject

Property) and agrees to the administrative or judicial forfeiture of the Subject

Property. In addition/ the Defendant waives and abandons his interest in any

                                          7
other property that may have been seized in connection with this case. The

Defendant agrees to the administrative or judicial forfeiture or the abandonment

of any seized property.

    21. The Defendant states that he is the sole and rightful owner of the Subject

Property/ that to the best of his knowledge no other person or entity has any

interest in the Subject Property/ and that he has not transferred/ conveyed/ or

encumbered his interest in the Subject Property. The Defendant agrees to take all

steps requested by the United States to facilitate transfer of title of the Subject

Property/ including providing and endorsing title certificates/ or causing others

to do the same where third parties hold nominal title on the Defendant's behalf/

to a person designated by the United States. The Defendant agrees to take all

steps necessary to ensure that the Subject Property is not hidden/ sold/ wasted/

destroyed/ or otherwise made unavailable for forfeiture. The Defendant agrees

not to file any claim/ answer/ or petition for remission or restitution in any

administrative or judicial proceeding pertaining to the Subject Property/ and if

such a document has already been filed/ the Defendant hereby withdraws that

filing.

   22. The Defendant agrees to hold the United States and its agents and

employees harmless from any claims made in connection with the seizure/

forfeiture/ or disposal of property connected to this case. The Defendant

acknowledges that the United States will dispose of any seized property/ and

that such disposal may include/ but is not limited to/ the sale/ release/ or

destruction of any seized property/ including the Subject Property. The

Defendant agrees to waive any and all constitutional/ statutory/ and equitable

                                          8
challenges in any manner (including direct appeal/ a Section 2255 petition/ habeas

corpus, or any other means) to the seizure/ forfeiture/ and disposal of any

property seized in this case/ including the Subject Property/ on any grounds.

   23. The Defendant consents to the Court's entry of a preliminary order of

forfeiture against the Subject Property/ which will be final as to him./ a part of his

sentence/ and incorporated into the judgment against him.


                         Financial Cooperation Provisions

Special Assessment

   24. The Defendant understands that the Court will order him to pay a special

assessment in the amount of $100.

Fine/Restitution - Terms of Payment

   25. The Defendant agrees to pay any fine and/or restitution/ plus applicable

interest/ imposed by the Court to the Clerk of Court for eventual disbursement to

the appropriate account and/or victim(s). The Defendant also agrees that the full

fine and/or restitution amount shall be considered due and payable

immediately. If the Defendant cannot pay the full amount immediately and is

placed in custody or under the supervision of the Probation Office at any time/

he agrees that the custodial agency and the Probation Office will have the

authority to establish payment schedules to ensure payment of the fine and/or

restitution. The Defendant understands that this payment schedule represents a

minimum obligation and that/ should the Defendant's financial situation

establish that he is able to pay more toward the fine and/or restitution/ the

Government is entitled to pursue other sources of recovery of the fine and/or

restitution. The Defendant further agrees to cooperate fully in efforts to collect
the fine and/or restitution obligation by any legal means the Government deems

appropriate. Finally/ the Defendant and his counsel agree that the Government

may contact the Defendant regarding the collection of any fine and/or restitution

without notifying and outside the presence of his counsel.

Financial Disclosure


   26. The Defendant agrees that the Defendant will not sell/ hide/ waste/

encumber/ destroy/ or otherwise devalue any such asset worth more than $500

before sentencing/ without the prior approval of the Government. The Defendant

understands and agrees that the Defendant's failure to comply with this

provision of the Plea Agreement should result in the Defendant receiving no

credit for acceptance of responsibility.

   27. The Defendant agrees to cooperate fully in the investigation of the amount

of forfeiture/ restitution/ and fine; the identification of funds and assets in which

he has any legal or equitable interest to be applied toward forfeiture/ restitution/

and/or fine; and the prompt payment of restitution or a fine.

   28. The Defendant's cooperation obligations include: (A) fully and truthfully

completing the Departcnent of Justice's Financial Statement of Debtor form/ and

any addenda to said form deemed necessary by the Government/ within ten days

of the change of plea hearing; (B) submitting to a financial deposition or

interview (should the Government deem it necessary) prior to sentencing

regarding the subject matter of said form; (C) providing any documentation

within his possession or control requested by the Government regarding his

financial condition and that of his household; (D) fully and truthfully answering

all questions regarding his past and present financial condition and that of his

                                           10
household in such intern ew(s); and (E) providing a waiver of his privacy

protections to permit the Government to access his credit report and tax

information held by the Internal Revenue Service.

   29. So long as the Defendant is completely truthful/ the Government agrees

that anytlning related by the Defendant during his financial interview or

deposition or in the financial forms described above cannot and will not be used

against him in the Government's criminal prosecution. However/ the

Government may use the Defendant's statements to identify and to execute upon

assets to be applied to the fine and/or restitution in this case. Further/ the

Government is completely free to pursue any and all investigative leads derived

in any way from. the interview(s)/deposition(s)/financial forms/ which could

result in the acquisition of evidence admissible against the Defendant in

subsequent proceedings. If the Defendant subsequently takes a position in any

legal proceeding that is inconsistent with the

interv-iew(s)/deposition(s)/financial forms-whefher in pleadings/oral argument/

witness testimony/ documentary evidence/ questioning of witnesses/ or any other

manner-the Government may use the Defendant's

interview(s)/deposition(s)/financial forms/ and all evidence obtained directly or

indirectly therefrom/ in any responsive pleading and argument and for cross-

examination/ impeachment/ or rebuttal evidence. Further/ the Government may

also use the Defendant's interyiew(s)/depositions)/financial forms to respond

to arguments made or issues raised sua sponte by the Magistrate or District Court.




                                          11
                  Recommendations/Stipulations Non-binding

   30. The Defendant understands and agrees that the recommendations of the

Government incorporated within this Plea Agreement/ as well as any

stipulations of fact or guideline computations incorporated within this Plea

Agreement or otherwise discussed between the parties/ are not binding on the

Court and that the Court's failure to accept one or more of the recommendations/

stipulations/ and/or guideline computations will not constitute grounds to

withdraw his guilty plea or to claim a breach of this Plea Agreement.

                            Limited Waiver of Appeal

   31. LIMITED WAT/ER OF APPEAL: To the maximum extent permitted by

federal law/ the Defendant voluntarily and expressly waives the right to appeal

his conviction and sentence and the right to collaterally attack his conviction and

sentence in any post-conviction proceeding (including/ but not limited to/

motions filed pursuant to 28 U.S.C. § 2255) on any ground/ except that the

Defendant may file a direct appeal of an upward departure or upward variance

above the sentencing guideline range as calculated by the District Court. Claims

that the Defendant's counsel rendered constitutionally ineffective assistance are

excepted from this waiver. The Defendant understands that this Plea Agreement

does not limit the Government's right to appeal/ but if the Government initiates a

direct appeal of the sentence imposed/ the Defendant may file a cross-appeal of

that same sentence.




                                        12
                              Miscellaneous Waivers

FOIA/Privacy Act Waiver

   32. The Defendant hereby waives all rights/ whether asserted directly or by a

representative/ to request or receive from any department or agency of the

United States any records pertaining to the investigation or prosecution of this

case/ including/ without limitation/ any records that may be sought under the

Freedom of Information Act/ Title 5/ United States Code/ Section 552, or the

Privacy Act of 1974, Title 5/ United States Code/ Section 552a.




                                        13
                             No Other Agreements


   33. There are no other agreements/ promises/ representations/ or

understandings between the Defendant and the Government.


In Open Court this /^ day of f^f ^ j _, ^^s?<2-/


              !&^<^«Aah^3-^_ ISyui^ ^i^u^y^f^ ^
     MATURE (D'&fendant's Attorney) SIGNATURE (Defendant)
Jay L. Strongwater Bruce Thompson



 ^m^e-t^ (^?/Qsu^c^
^GN^rftRE (AUSA)
Gregory E. Radios



/^^^z/ 5'. 'M^uta^/ QA..
SIGNATURE (Approving (feial)
Richard S. IVIoultrie/ Jr.




                                      14
   I have read the Indictment against me and have discussed it with my

attorney. I understand the charges and the elements of each charge that the

Government would have to prove to convict me at a trial. I have read the

foregoing Plea Agreement and have carefully reviewed every part of it with my

attorney. I understand the terms and conditions contained in the Plea

Agreement/ and I voluntarily agree to them. I also have discussed with my

attorney the rights I may have to appeal or challenge my conviction and

sentence/ and I understand that the appeal waiver contained in the Plea

Agreement will prevent me/ with the narrow exceptions stated/ from appealing

my conviction and sentence or challenging my conviction and sentence in any

post-conviction proceeding. No one has threatened or forced me to plead guilty/

and no promises or inducements have been made to me other than those

discussed in the Plea Agreement. The discussions between my attorney and the

Government toward reaching a negotiated plea in this case took place with my

permission. I am fully satisfied with the representation provided to me by my

attorney in this case.



                                               £T. /G. ^
SIGNATURE (Defendant) DATE
Brace Thompson




                                       15
   I am. Bruce Thompson's lawyer. I have carefully reviewed the charges and the

Plea Agreement with my client. To my knowledge/ my client is making an

informed and voluntary decision to plead guilty and to enter into the Plea

Agreement.



 -L^r<b^. _-<.&_< ^ ^ 0. Z-/
       ^VTURE (Defendants Attorney) DATE
 Jay L. Strongwater



 Jay L. Strongwater
 One Midtown Plaza
 1360 Peachtree Street
 Suite 910
 Atlanta/ GA 30309


 404-872-1700




                _State Bar of Georgia Number




Filed in Open Court


This _ day of _, 20_


By -




                                       16
                        U. S. DEPARTMENT OF JUSTICE
                     Statement of Special Assessment Account
This statement reflects your special assessment only. There may be other
penalties imposed at sentencing.


                          ACCOUNT INFORMATION
CRIMINAL ACTION NO.:         2:20-cr-00023-SCJ
DEFENDANT'S NAME:            BRUCE THOMPSON
PAY THIS AMOUNT:             $100

Instructions:
   1. Payment must be made by certified check or money order payable to:
                        Clerk of Court/ U.S. District Court
                     *personal checks will not be accepted*
   2. Payment must be made to the clerk's office by the day of sentencing.
   3. Payment should be sent or hand delivered to:
                         Clerk/ U.S. District Court
                         121 Spring Street/ SE
                         Gainesville/ Georgia 30501
                         (Do Not Send Cash)
   4. Include the defendant's name on certified check or money order.
   5. Enclose this coupon to insure proper and prompt application of payment.
   6. Provide proof of payment to the above-signed AUSA within 30 days of the
      guilty plea.




                                        17
